GULOTTA, Judge,
dissenting:
I am of the opinion that the record supports an apparent finding of the jury that the discharge was without fault on plaintiff’s part. The jury was unanimous in its finding in favor of plaintiff.
A reasonable conclusion can be reached that the discharge was based upon an isolated instance of failure by plaintiff to open the store on time. Perhaps, the jury believed plaintiff’s explanation for this failure. Perhaps, the jury believed this isolated failure by this nine-year employee was seized upon by defendant to deprive Seifert of his earned bonus. Perhaps, the jury believed plaintiff’s explanation of the low morale of the employee. Perhaps, they were impressed with the increased profits of the store.
It is significant that plaintiff was discharged on November 4, 1976, twenty-six days before the November 30, 1976 date, which was the termination of the fiscal year. Under the incentive payment plan for an employee to be entitled to the bonus he was required to be employed at the termination of the fiscal year, November 30th.
Admittedly, with the exception of the termination date, the above observations are speculative. We are unable to determine what was in the minds of the jurors. Nevertheless, we cannot substitute our conclusions for the reasonable conclusions of the fact finder.' I would affirm the unanimous jury verdict.